In an action for a divorce and ancillary relief, the nonparty, Law Firm of Jerome A. Wisselman, PC., appeals, as limited by its brief, from so much of (1) an order of the Supreme Court, Suffolk County (Whelan, J.), dated August 13, 2004, as denied its motion for leave to withdraw as counsel for the defendant, Bruce L. Wilson, and (2) an order of the same court dated December 23, 2004, as denied its motion for leave to renew.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the nonparty appellant’s motion for leave to withdraw as counsel for the defendant (see Matter of Frevola v Frevola, 260 AD2d 480 [1999]; Cashdan v Cashdan, 243 AD2d 598 *549[1997]), and in denying its subsequent motion for leave to renew (see CPLR 2221 [e] [2], [3]).
The references in the briefs on appeal to evidence not considered by the Supreme Court, events occurring subsequent to the date of the orders appealed from, and other matter dehors the record are not properly before us and may not be considered (see Smith v Smith, 277 AD2d 531, 532 [2000]).
The defendant’s remaining contentions are also not properly before us on this appeal and have not been considered. Adams, J.P., Krausman, Spolzino and Fisher, JJ., concur.